Citation Nr: 1424132	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for degenerative arthritis of the lumbar spine. 

3.  Entitlement to service connection for body fatigue, weakness and pain due to an undiagnosed illness. 

4.  Entitlement to service connection for respiratory disorder, to include due to an undiagnosed illness. 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for brain injury. 

7.  Entitlement to service connection for psychiatric disorder, to include dementia and depression. 

8.  Entitlement to service connection for cardiovascular heart disease, to include status post myocardial infarction and congestive heart failure. 

9.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son, Mr. W.R. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active service in the United States Coast Guard from July 1965 to July 1968 and from January 1991 to September 1991.  The Veteran passed away in September 2009.  The appellant is the Veteran's surviving spouse. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a September 2008 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the September 2008 rating decision, the RO denied the Veteran's claims for service connection for eight medical conditions.  The Veteran appealed that decision, but during the pendency of his appeal, the Veteran passed away. 

Shortly thereafter, the appellant, the Veteran's surviving spouse, filed a request to be substituted as the appellant for purposes of processing the claim to completion.  In an October 2012 determination, the RO concluded that the appellant was the eligible surviving spouse for the purposed of processing the claim on appeal to completion.  The appellant has been substituted for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A. 

The appellant initiated a claim for entitlement to cause of death of the Veteran, but the RO denied her claim in the March 2011 rating decision.  The appellant appealed that decision. 

In November 2013, the appellant and her son testified before the undersigned Veterans Law Judge during a videoconference hearing.   A copy of the hearing transcript has been associated with the claims folder. 

The Veteran initially filed his claim for service connection for memory loss.  In the specific context of mental disorders, the United States Court of Appeals for Veterans' Claims (the Court) has held that "when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This case clarifies the appropriate posture for claims such as the Veteran's, where multiple mental disorders, and/or disparate diagnoses are involved.  Accordingly, the Board is expanding the issue on appeal at this time, as reflected on the title page of this decision, and will consider whether service connection may be awarded for a psychiatric disorder, to include dementia and depression, as instructed by the Court in Clemons.

The Board has reviewed the Veteran's physical claims file and the Veteran's Virtual VA electronic file to ensure a total review of the evidence.

The issues of entitlement to service connection for body fatigue, weakness and pain due to an undiagnosed illness, bilateral hearing loss, respiratory disorder, brain injury, psychiatric disorder, cardiovascular heart disease, and cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the November 2013 Board hearing, the appellant expressed a desire to withdraw from appellate review the pending claim for entitlement to service connection for tinnitus.

2.  During the November 2013 Board hearing, the appellant expressed a desire to withdraw from appellate review the pending claim for entitlement to degenerative arthritis of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the appellant's substantive appeal on the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

2.  The criteria for a withdrawal of the appellant's substantive appeal on the issue of entitlement to service connection for degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal on the record at a hearing or must be in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the appellant perfected timely appeal of the September 2008 rating decision that in part denied the Veteran's claims for entitlement to service connection for tinnitus and degenerative arthritis of the lumbar spine.  During her November 2013 Board hearing, the appellant expressed that her wished to withdraw the appeal regarding the issue of entitlement to service connection for tinnitus and degenerative arthritis of the lumbar spine.  The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204.

In view of the foregoing, the Board concludes that further actions with regard to the issues are not appropriate.  The Board does not have jurisdiction over the withdrawn claims.  As such, the issues are dismissed.


ORDER

The appeal, concerning entitlement to service connection for tinnitus, is dismissed. 

The appeal, concerning entitlement to service connection for degenerative arthritis of the lumbar spine, is dismissed. 



REMAND

Unfortunately, a remand is needed prior to adjudication of the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that the appellant is afforded every possible consideration.

During the November 2013 Board hearing, the appellant and her representative asserted that VA had not satisfied its duty to assist to obtain and associate with the claims folder all of the Veteran's service treatment records and post-service VA treatment records.  See Board hearing transcript, page 35.  The appellant and her representative assert that there are outstanding service and post-service treatment records which are pertinent to the Veteran's claims on appeal.

Notably, the claims folder contains a January 2008 memorandum on unavailability of the Veteran's service treatment records from his two periods of active service.  Since then, it appears that some of the Veteran's service treatment records from his reserve and active service in the Coast Guard from 1980 to 1992 were obtained and associated with the claims folder.  No attempt has been made to obtain the Veteran's service personnel records, which may contain some pertinent records regarding his claims.  Given the appellant's assertions and the fact that it appears that the complete set of the Veteran's service and personnel treatment records have not been obtained, upon remand VA will be directed to again attempt to obtain all of the Veteran's service treatment and personnel records that may be available or document that no such records are available.  38 U.S.C.A. § 5103A(c)(1).

A remand is also needed to obtain any outstanding records of the Veteran's pertinent VA treatment from various VA medical facilities dated from 1990 to 2004.  While the record contains a limited number of treatment records dated from 1995 to 1996 from VA medical center in Miami, Florida, these records appear to be predominately the reports of diagnostic testing at that time and do not reflect any contemporaneous VA treatment that the Veteran received.  Notably, these records demonstrate that the Veteran sought VA treatment in 1995 for heart-related problems and subsequent treatment records note the Veteran had a history of myocardial infarction and angioplasty in the 1990s.  The findings in those outstanding VA treatment records from VA medical facility in Miami, Florida dated in 1995 are likely to be relevant to the appellant's claim for service connection for cardiovascular heart disease and the cause of the Veteran's death.  Also, given that the Veteran suffered from heart problems that required surgical correction in 1995, it is highly likely that he sought follow-up treatment for his condition.  However, the record does not contain any subsequent VA treatment records until 2004.  

On remand, attempts should be made to obtain outstanding records of the Veteran's treatment records from VA medical facilities between 1990 and 2004.  The Board notes that VA has a duty to obtain all outstanding identified VA treatment records as such records are constructively in the possession of VA adjudicators during the consideration of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).

Also, a review of the Veteran's VA treatment records from VA medical facility in Tampa shows that on June 8, 2005 the Veteran underwent audiology testing.  In that treatment record, it was noted that the findings from the test were contained in the "ROES 3 audiogram display."  The record does not contain the results from the June 2005 audiogram results or the actual audiogram.  On remand, attempts should be made to obtain a copy of the June 2005 VA audiogram results, and associate such with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC (National Personnel Records Center), and/or any other appropriate source to obtain any additional service treatment and personnel records that may be available.  To the extent any such records do not exist or are not available, a formal memorandum as to the unavailability of additional service treatment and personnel records is to be completed and associated with the claims file.  In addition, the appellant and her representative should be notified of the records that were not obtained, explain the efforts taken to try and obtain them, and describe any further action needed.

2.  Obtain and associate with the claims file any outstanding treatment records from VA medical facilities in Chattanooga, Tampa, Miami, Ashville, and Atlanta dated from 1990 to 2004.

3.  Obtain a copy of the audiogram that was completed by VA medical facility in Tampa, Florida in June 2005, either by obtaining the scanned version of the audiogram (the June 8, 2005, VA medical record indicates it can be viewed in "ROES 3" display) or by obtaining an original copy from the medical facility.

4.  After the additional evidence has been received, the RO/AMC should review all the evidence of record and determine if any additional development is needed, to include obtaining a VA medical opinion on the nature and etiology of any of the claimed conditions. 

5.  Thereafter, the AOJ should then re-adjudicate the claim on appeal in light of all the additional evidence of record.  If the benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


